Citation Nr: 1449645	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  12-05 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of nonservice-connected pension benefits in the amount of $7,574.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to March 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 decision of the Committee on Waivers and Compromises from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, that denied entitlement to a waiver of overpayment.

In April 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The initial issue in this case is whether the Veteran's request for a waiver of overpayment of $7,574.00, in response to October 2009 notification of the debt from the Debt Management Center (DMC), was timely filed.  The Veteran contends that he submitted his request for a waiver within 180 days of receiving notice of the debt.   

He testified in April 2013 that he did receive the notice and filed a request for waiver the next month, stating, "they sent me the paperwork on [sic] November of 2009...as soon as they sent it I filed it."  He stated "[t]hen they sent me a letter a month later asking me if it was a waiver or if it was an income report.  So I sent it back saying it was a waiver and then I never got it back until ... almost a year [later]."  He stated he filed the initial request at the Tulare, California VA outpatient clinic.  

Upon review of the record, the Board notes that waiver request, to include the request reportedly received by the Debt Management Center on November 3, 2010, is not included in the claims file or Virtual VA file.  Such document is crucial to  the question of whether a timely waiver was filed.  Thus, attempts to obtain the November 3, 2010 waiver request, as well as the document the Veteran alleges was submitted shortly following the October 2009 demand letter, must be made.  The Board notes that overpayment apparently involved documents contained in an IVM folder.  Such folder should be reviewed to determine if the documents above are contained therein, and if so, the documents should be associated with the paper or electronic claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Associate the November 3, 2010 waiver request with  the Veteran's claims file or electronic claims file.  To fulfill this directive, inquiries should be made to the DMC, St. Paul, Minnesota Pension Management Center to include review of the IVM folder, and if necessary, Tulare Community Based Outpatient Clinic (in case it was mistakenly placed in with his treatment records).  If the document cannot be obtained, issue a memorandum stating that further efforts to obtain such record would be futile, and place it in the paper or electronic claims file.  The Veteran should be notified of the inability to obtain the document.

2.  Attempt to associate correspondence to and from       the Veteran pertaining to a waiver request or income report/financial status report received by VA between October 17, 2009 and May 1, 2010.  Inquiries should      be made to the DMC, St. Paul Pension Management Center to include review of the IVM folder, and if necessary, Tulare VA Community Based Outpatient Clinic.  If no relevant documents are found, issue a memorandum stating that further efforts to obtain such record would be futile, and place it in the paper or electronic claims file.  The Veteran should be notified of the inability to obtain the document(s).

3.  After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


